DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moretti (8,875,425: figures 1-5; column 3, lines 17-19 and 28-30; column 3, line 66 to column 4, line 3; column 4, lines 11-18; column 4, line 64 to column 5, line 3; and column 6, lines 11-13 and 39-44).
Moretti teaches a plastic container (column 3, lines 17-18) having a conductive circuit attached film (109) attached to the inside of the container by an adhesive (column 6, lines 39-44).  The sheet (100) to which the microchip is attached can be a sheet with elastic properties such as polyethylene, see column 3, line 66 to column 4, line 3.  The reference states that providing the sheet with the microchip is provided on the inside of the container such that the sheet cannot be removed without breaking the container.  The sheet is applied to the inside of the container by expanding an inner bag.  It is noted that the claim recites achieved by blow molding.  	"Determination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process, and thus product in such claim is unpatentable if it is same as, or obvious from, product of prior art, even if prior product was made by different process.", In re Thorpe et al., 227 USPQ 964.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al (WO 2017/056608 A1: abstract and figures 1-7) taken together with Moretti.
Taniguchi et al disclose a preform (1) to be blow molded that has a conductive circuit formed of an ink having stretch-ability is attached to the outside of the preform.  The reference does not disclose placing the circuit on the inside surface of the preform.
Moretti discloses a container having a microchip in the form of an RFID microchip attached to a sheet with elastic properties.  The reference discloses that the microchip sheet is placed on the inside of the container to prevent tampering without breaking the container.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the preform of Taniguchi et al by placing the conductive circuit on the inside of the preform and ultimate product as Moretti discloses placing the antitheft microchip on the inside of the container to prevent tampering.
Allowable Subject Matter
Claims 1-5 and 10-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches or suggests blow molding a container from a preform having a conductive circuit having stretch-ability on the inside surface of the preform.  The reference to Maretti discloses having a RFID circuit on the inside of the container to prevent tampering, but the circuit is attached into a formed container.  Taniguchi et al discloses that the stretchable circuit is attached to the outside of a preform.  The prior art also fails to disclose or suggest a method of arranging a circuit-attached film on a molding surface of a first mold having the molding surface for forming an internal surface of the preform and forming the preform by injecting molten resin into the cavity formed by mold clamping.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Konrad (2001/0021356 A1: figure 3) discloses a test tube type product (1) having a microchip (16) in between layers (20 and 21), but the container is injected molded and there is no disclosure or suggestion to blow mold the container or that the microchip is stretchable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        9/26/2022